DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/06/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halliwell (US 2018/0288847) in view of Yan et al. (US 2019/0090323).
Regarding claim 1, Halliwell discloses a lighting apparatus (10, see Figs. 1 and 1A, Para. 0037), comprising: a switch module (30, see Figs. 1 and 4, Para. 0037, 0038 and 0040) for a user to manually select (i.e. the user may change the position of the switch selector 34 in switch position 32 (e.g., 32a, 32b, 32c, 32d), see Fig. 4, Para. 0043, 0056, 0057, and 0060) one from at least a first mode (e.g. only operate first LED 
However, Halliwell is silent with respect to the processing element (37) is tuner; wherein the processing element (37) comprises a tuner circuit for adjusting a constant current source circuit to change the driving current.
Yan et al. teaches a tuning apparatus wherein the currents IC and IW (see Figs. 2D and 2E) can be efficiently tuned so that the light output from emitter (120) has a desired color temperature (see Para. 0034, 0043, 0053, 0057). Yan et al. further teaches a tuner circuit for adjusting a constant current source circuit to change the driving current (see Para. 0057-0059 and 0077).
Therefore, in view of Yan et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halliwell by including a tuning apparatus with a tuning circuit as taught by Yan et al. thereby the light emitting modules can be configured to operate at the desired color 

Regarding claim 2, Halliwell further discloses the switch module (30, see Figs. 1A and 4, Para. 0050) contains a mechanic switch (34) manually moved by the user for choosing the first mode, the second mode or the third mode (see Para. 0056).

Regarding claim 3, Halliwell further discloses wherein the mechanic switch (34/30, see Fig. 1) is electrically connected to a circuit board (switch control unit 35, see Figs. 4 and 4A, Para. 0061) mounted with the driver circuit (19) and the current dispatching circuit (provider circuits 17) (lamp housing 14 configured to house the driver circuitry 19, switch control unit 35, see Figs. 1 and 4, Para. 0037, 0048-0051, 0061).

Regarding claim 5, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051) provides a first current to the first light emitting module and a second current to the second light emitting module for mixing the mixed color temperature corresponding to a ratio between the first current and the second current (e.g. 25% of the first LED packages 18a and 75% of the second LED packages 18b or “a ratio of the number of first LED packages 18a to the number of second LED packages 18b that should be activated to provide the custom operating color temperature”, see Para. 0051 and 0097).

Regarding claim 6, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051, 0061) divides an input current from the driver circuit to obtain the first current and the second current (e.g. the provider circuit 17 may be configured to provide electrical current to half of the first LED packages 18a and half of the second LED packages 18b to provide light of the third color temperature, see Para. 0048 and 0051).

Regarding claim 7, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051, 0061) has a memory (e.g. memory element(s) 36, see Para. 0061) for storing parameters corresponding values of the first current and the second current (see Para. 0061).

Regarding claim 8, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051) comprises the current dispatching circuit comprises a receiver module (e.g. communication interface element(s) 38, see Figs. 4 and 4A, see Figs. 0061, 0061-0063), a storage module (e.g. memory element 36 configured to store a most recent operating light aspects or qualities, see Figs. 4 and 4A, Para. 0062), and a control module (e.g. processing element(s) 37, see Figs. 4 and 4A, Para. 0061-0063), wherein the receiver module receives an instruction signal from the switch module (e.g. switch 30, see Para. 0061 and 0062), the storage module provides corresponding parameters according to the instruction signal, and the control module receives the parameters for outputting a control signal for obtaining the corresponding first current and the corresponding second current (see Para. 0061).

Regarding claim 9, Halliwell further discloses the current dispatching circuit (provider circuit 17) uses a current dispatching control unit (e.g. one or more complex programmable logic devices (the processing element 37 may include CPLDs), microprocessors, multi-core processors, co-processing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers, see Para. 0061) for obtaining the first current and the second current.

Regarding claim 10, Halliwell further discloses comprising a control circuit (the processing element 37 may include CPLDs), microprocessors, multi-core processors, co-processing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers, see Fig. 4A, Para. 0061 and 0067) for receiving a control signal from an external device (e.g. remote switch 40 and sensors 39, see Figs. 4A and 5, Para. 0060-0061, 0063, 0067), the control signal is sent to the current dispatching circuit (provider circuit 17) for adjusting a ratio between the driving currents for the first light emitting module and the second light emitting module for changing the mixed color temperature (see Para. 0061).

Regarding claim 11, Halliwell further discloses the control circuit (one or more processing elements 37, see Para. 0061) comprises a wireless receiver (e.g. communications interface element 38 may be configured to communicate via a wireless communication technology, such as a short range communication technology, see Fig. 

Regarding claim 12, Halliwell further discloses the control circuit (one or more processing elements 37, see Para. 0061) is connected via a wire (e.g. hard-wired communication with the switch 30 and/or configured to receive signals from the remote switch 40, see Figs. 2A, 2C, 2E, and 5, Para. 0039, 0041, and 0060-0061) to the external device (e.g. wall switch 40, see Fig. 5, Para. 0005, 0056, 0063, 0112) and the external device is mounted on a wall (see Para. 0056 and 0112).

Regarding claim 13, the teachings of Halliwell have been discussed above.
However, Halliwell does not explicitly disclose the first lighting emitting module (18a) and the second light emitting module (18b) respectively have multiple units arranged alternatively to each other.
Yan et al. teaches as shown in Fig. 2C a first lighting emitting module (cool white ("CW") LEDs 108a-f, see Fig. 2C, Para. 0051) and the second light emitting module (warm white ("WW") LEDs 108g-l, see Fig. 2C, Para. 0051) respectively have multiple units arranged alternatively to each other thereby when the color emitted by the light emitting modules mixed to provide the target temperature.
Therefore, in view of Yan et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halliwell by rearranging the light emitting modules such that the first lighting emitting module (18a) and the second light emitting module (18b) respectively have multiple 

Regarding claim 14, Halliwell further discloses the first light emitting module (LED packages 18a) and the second light emitting module (LED packages 18b) are light emitted diode modules (see Para. 0030, 0043).

Regarding claim 17, Halliwell further discloses a housing (lamp housing 14, see Fig. 1, Para. 0037) for mounting the switch module.

Regarding claim 18, Halliwell further discloses further comprising a light shell (lamp envelope 12, see Fig. 1, Para. 0037), the light shell and the housing (14) together forming a containing space for holding the first light emitting module (18a) and the second light emitting module (18b), and the housing having a Edison cap (lamp base 16, see Fig. 1, Para. 0037), the switch module (30) having an operation part between the light shell and the Edison cap (see Fig. 1).

Regarding claim 19, Halliwell further discloses comprising a third light emitting module providing a basic color temperature (third color temperature, see Para. 0044 and 0048) to be mixed with lights from the first light emitting module and the second light emitting module (see Para. 0048).

Regarding claim 20, Halliwell further discloses the third light emitting module is controlled to generate a mixed color from multiple candidate colors (third color temperature that is a composite, mixture, or superposition of the first and second color temperatures. The selection of which LED packages 18 are operated by the driver circuitry 19, see Para. 0044 and 0048).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell (US 2018/0288847) in view of Yan et al. (US 2019/0090323) and further in view of Sadwick (US 2019/0320515).
Regarding claim 4, the teachings of Halliwell have been discussed above.
However, Halliwell does not explicitly disclose wherein the driver circuit (19) comprising a constant current source circuit.
Sadwick teaches comprising a constant current source circuit (see Figs. 35 and 36, Para. 0053) such that various current values simultaneously effect varied Brightness for multiple elements (see Figs. 35 and 36, Para. 0049, 0194).
Therefore, in view of Sadwick, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the constant current source circuit of Sadwick such that various current values simultaneously effect varied Brightness for multiple elements. One would have been motivated to make this combination to provide a current source to provide specified current to the one or more LED packages.


Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Regarding applicant' s arguments that “Yan does not teach a tuner to adjust the overall illuminance level like using a SCR tuner for the lighting device”, the applicant is advised that it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, Halliwell discloses a means such as a processing elements (37) for adjusting overall illuminance level. Yan et al. teaches a method of using a tuner for adjusting a constant current source circuit to change the driving current (see Para. 0057-0059 and 0077) in order to adjust the light output. Therefore, in view of Yan et al., One would have been motivated to make this combination so that overall illuminance can be adjusted using a tuner for adjusting a constant current as a matter of combining prior art elements according to known methods to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875